Exhibit 10.19



KEMPER CORPORATION
2009 Performance Incentive Plan








Amended and Restated as of February 4, 2013












--------------------------------------------------------------------------------

Exhibit 10.19


TABLE OF CONTENTS







 
 
 
Page
Article
1
Establishment, Purpose, and Duration
1


 
1.1
Establishment
1


 
1.2
Purpose of this Plan
1


Article
2
Definitions
1


 
2.1
“Affiliate”
1


 
2.2
“Annual Award Limit” or “Annual Award Limits”
1


 
2.3
“Annual Incentive Award”
2


 
2.4
“Award”
2


 
2.5
“Award Instrument”
2


 
2.6
“Board” or “Board of Directors”
2


 
2.7
“Code”
2


 
2.8
“Committee”
2


 
2.9
“Company”
2


 
2.10
“Corporate Performance Measures”
2


 
2.11
“Covered Employee”
2


 
2.12
“Disability or Disabled”
2


 
2.13
“Effective Date”
2


 
2.14
“Employee”
2


 
2.15
“Employer”
2


 
2.16
“Individual Performance Measures”
3


 
2.17
“Multi-Year Incentive Award”
3


 
2.18
“Participant”
3


 
2.19
“Performance-Based Compensation”
3


 
2.20
“Performance Measures”
3


 
2.21
“Performance Period”
3


 
2.22
“Plan”
3


 
2.23
“Plan Year”
3


 
2.24
“Retirement” or “Retires”
3


 
2.25
“Section 162(m)”
3


 
2.26
“Section 409A”
3


 
2.27
“Subject Employees”
3


Article
3
Eligibility and Participation
4


 
3.1
Eligibility
4


 
3.2
Actual Participation
4


Article
4
Grant, Earning and Payment of Awards
4


 
4.1
Grant of Awards
4


 
4.2
Award Instruments
4


 
4.3
Awards to Covered Employees
4


 
4.4
Awards to Other Participants
5


 
4.5
Timing of Payments
5






 
 
 

52267_2.doc

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





 
 
 
Page
Article
5
Performance Measures
5


 
5.1
Performance Measures
5


 
5.2
Individual Performance Measures
6


 
5.3
Corporate Performance Measures
6


 
5.4
Unusual and Nonrecurring Events
7


 
5.5
Committee Discretion
7


Article
6
Termination of Employment; Leave of Absence
8


 
6.1
Death or Disability
8


 
6.2
Retirement
8


 
6.3
Divestiture of Employer
8


 
6.4
Other Termination Provisions
8


 
6.5
Leave of Absence
9


Article
7
Transferability of Awards
9


 
7.1
Transferability
9


 
7.2
Domestic Relations Orders
9


Article
8
Arbitration
9


Article
9
Compliance with Section 409A
10


Article
10
Rights of Participants
10


 
10.1
Employment
10


 
10.2
Participation
10


Article
11
Change of Control
10


Article
12
Administration
13


 
12.1
General
13


 
12.2
Authority of the Committee
13


 
12.3
Performance Based Compensation
13


Article
13
Amendment, Modification, Suspension, and Termination
14


 
13.1
Amendment, Modification, Suspension, and Termination
14


 
13.2
Awards Previously Granted
14


Article
14
Tax Withholding
14


Article
15
Successors
14


Article
16
General Provisions
14


 
16.1
Forfeiture Events
14


 
16.2
Severability
14


 
16.3
Unfunded Plan
15


 
16.4
Non-exclusivity of this Plan
15


 
16.5
Governing Law
15


 
16.6
Beneficiaries
15












 
 
 




--------------------------------------------------------------------------------

Exhibit 10.19



Kemper Corporation
2009 Performance Incentive Plan


Amended and Restated
Effective February 4, 2013

Article 1Establishment, Purpose, and Duration
1.1    Establishment. Kemper Corporation, a Delaware corporation (hereinafter
referred to as the “Company”), hereby establishes the 2009 Performance Incentive
Plan (the “Plan”). The Plan is effective as of February 3, 2009 (“Effective
Date”), and was most recently amended and restated effective February 4, 2013.
This Plan permits the grant by the Company and its Affiliates of Annual
Incentive Awards and Multi-Year Incentive Awards, as defined hereafter. In
accordance with Section 162(m), provisions of this Plan applicable to Awards to
Covered Employees shall be subject to approval by the Company’s shareholders, at
a meeting duly held in accordance with the Company’s Amended and Restated Bylaws
and applicable law. Any Awards granted to Covered Employees in advance of the
requisite shareholders’ vote shall be made contingent upon such approval by the
Company’s shareholders. In no event shall any amounts be paid with respect to
Awards granted to Covered Employees unless and until the requisite shareholder
approval has been obtained.
1.2    Purpose of this Plan. The purpose of this Plan is to motivate and reward
eligible executive-level Employees through annual and multi-year cash incentive
awards tied to the achievement of performance goals established hereunder, and
to attract and retain superior Employees through these incentives. This Plan is
designed to enable the Company (or an Employer) to grant Awards, or portions
thereof, to Covered Employees that qualify as Performance-Based Compensation
under Section 162(m) in order to preserve the Company’s federal income tax
deduction for incentive compensation paid to such Employees. In addition, this
Plan is designed to enable the Company (or an Employer) to grant Awards, or
portions thereof, to Covered Employees that do not qualify as Performance-Based
Compensation under Section 162(m).
Article 2    Definitions
Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.
2.1    “Affiliate” means any person or entity controlled directly or indirectly
by the Company, whether by equity ownership, contract or otherwise and shall
include direct or indirect subsidiaries of the Company and mutual companies the
management of which is controlled by the Company and its subsidiaries.
2.2    “Annual Award Limit” or “Annual Award Limits” have the meaning set forth
in Section 4.3.



1
February 2013
52267_2.doc

--------------------------------------------------------------------------------

Exhibit 10.19



2.3    “Annual Incentive Award” means an arrangement under which a Participant
is given the opportunity to earn a cash bonus based on the achievement of
performance goals measured over a Performance Period of one year or less.
2.4    “Award” means, individually or collectively, a grant under this Plan of
an Annual Incentive Award or a Multi-Year Incentive Award, in each case subject
to the terms of this Plan.
2.5    “Award Instrument” means either: (a) a written agreement between a
Participant and the Company or his or her Employer setting forth the terms and
conditions applicable to an Award, or (b) a written or electronic statement
issued by the Company or an Employer to a Participant describing the terms and
conditions of such Award.
2.6    “Board” or “Board of Directors” means the Board of Directors of
the Company.
2.7    “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time, or any successor statute.
2.8    “Committee” means the Compensation Committee of the Board or any
subcommittee thereof, or any other committee designated by the Board to
administer this Plan.
2.9    “Company” means Kemper Corporation, a Delaware corporation, and any
successor thereto as provided in Article 15 herein.
2.10    “Corporate Performance Measures” is defined in Section 5.3.
2.11    “Covered Employee” means any Employee who is or may become a “Covered
Employee,” as defined in Section 162(m).
2.12    “Disability or Disabled” when used with respect to a particular
Participant, means a physical or mental condition that: (a) is of a type that
would generally trigger benefits under the Company’s long-term disability plan
(as in effect from time to time), whether or not such Participant is actually
enrolled in such plan; or (b) in the absence of any such plan, would cause such
Participant to be unable to substantially perform his or her duties as an
Employee, as determined in the sole discretion of the Committee. Notwithstanding
the foregoing, if an Award becomes subject to Section 409A, “Disability” and
“Disabled” shall be defined as required thereunder.
2.13    “Effective Date” has the meaning set forth in Section 1.1.
2.14    “Employee” means any employee of the Company or any Affiliate of the
Company.
2.15    “Employer” means, with respect to a given Employee, whichever of the
Company or its Affiliates is the employer of such Employee.



2
February 2013
52267_2.doc

--------------------------------------------------------------------------------

Exhibit 10.19



2.16    “Individual Performance Measures” is defined in Section 5.2.
2.17    “Multi-Year Incentive Award” means an arrangement under which a
Participant is given the opportunity to earn a cash award based on the
achievement of one or more performance goals measured over a Performance Period
of more than one year.
2.18    “Participant” means any Employee to whom an Award is granted.
2.19    “Performance-Based Compensation” means compensation under an Award that
satisfies the requirements of Section 162(m).
2.20    “Performance Measures” means measures described in Article 5 on which
performance goals for Awards are based and, for measures applicable to Awards,
or applicable portions thereof, to Covered Employees that are intended to
qualify as Performance-Based Compensation, the measures which are approved by
the Company’s shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.
2.21    “Performance Period” means the period of time with respect to which the
achievement of performance goals is measured to determine the amount of the
payout, if any, of an Award.
2.22    “Plan” is defined in Section 1.1 above.
2.23    “Plan Year” means a calendar year.
2.24    “Retirement” or “Retires” means, for Awards granted prior to February
2013, the voluntary termination of employment by a Participant who has attained
age 55, is eligible for early retirement under a retirement plan sponsored by
the Company, and makes an election to begin receiving retirement benefits under
such retirement plan, and for Awards granted beginning in February 2013, the
termination of employment by a Participant who has attained age 65 and completed
at least five years of service with the Company and/or one or more of its
Affiliates.
2.25    “Section 162(m)” means Section 162(m) of the Code, or any successor
provision, and the regulations, rulings and other guidance issued thereunder by
the Internal Revenue Service.
2.26    “Section 409A” means Section 409A of the Code, or any successor
provision, and the regulations, rulings and other guidance issued thereunder by
the Internal Revenue Service.
2.27    “Subject Employees” means the executive officers of the Company and the
officers of the Company’s Affiliates who are generally referred to by the
Company as the operating company presidents and group executives, and includes
the Covered Employees.







3
February 2013
52267_2.doc

--------------------------------------------------------------------------------

Exhibit 10.19



Article 3    Eligibility and Participation
3.1    Eligibility. All executive-level Employees, as determined in the
discretion of the Committee (or in the discretion of the Company’s Chief
Executive Officer or other executive officer pursuant to a delegation of
authority made pursuant to the terms of this Plan), shall be eligible to
participate in this Plan.
3.2    Actual Participation. For Awards to Subject Employees, the Committee
shall have the sole power and authority, in its discretion, to select Award
recipients and determine the terms of Awards on its own initiative or to
approve, modify or reject Award recommendations from the management of the
Company or its Affiliates, and no such Awards shall be granted without the
prior, express approval of the Committee. For Awards to other Employees, the
Committee may delegate to the Company’s Chief Executive Officer (and such other
executive officers of the Company as determined appropriate by the Committee in
its discretion), the power and authority to select such additional Award
recipients and to approve and determine the terms of such Awards.
Article 4    Grant, Earning and Payment of Awards
4.1    Grant of Awards. At any time and from time to time, Annual Awards and/or
Multi-Year Awards may be granted to Participants under the terms and provisions
of this Plan.
4.2    Award Instruments. Each Award to a Participant shall be evidenced by an
Award Instrument that specifies the applicable Performance Period, Performance
Measures, performance goals, threshold, maximum and target payouts and such
other provisions as have been approved for such Participant in accordance with
this Plan, including, without limitation, such provisions as maybe determined
necessary or advisable to comply with Article 9.
4.3    Awards to Covered Employees.
(a)    Annual Award Limit. The maximum amount paid to a Covered Employee in any
one Plan Year under an Annual Incentive Award or a Multi-Year Incentive Award
may not exceed $2,000,000 (“Annual Award Limit”).
(b)    Performance Goals. Within ninety (90) days of the beginning of each
Performance Period (or, if earlier, before twenty-five percent (25%) of the
period of service to which the Performance Measures relate has elapsed), the
Committee shall establish or approve the performance goals for the Performance
Period for Awards, or the applicable portions thereof, to Covered Employees that
are intended to qualify as Performance-Based Compensation. Any such performance
goals established by the Committee shall be stated in terms of an objective
formula or standard and shall be based on one of, or a combination of, the
Performance Measures set forth in Section 5.3. For Awards, or portions thereof,
to Covered Employees that are not intended to qualify as Performance-Based
Compensation, the Committee shall establish or approve the performance goals at
any time during the Performance Period as it shall determine appropriate in its
discretion.



4
February 2013
52267_2.doc

--------------------------------------------------------------------------------

Exhibit 10.19



(c)    Data and Calculations. After each Performance Period, the Company shall
compile data and perform calculations as may be necessary to assess results and
achievements of performance goals that were previously established for such
Performance Period.
(d)    Satisfaction of Performance Goals. After each Performance Period, the
Company shall submit a written report to the Committee providing such data and
calculations necessary to enable the Committee to assess the results and
achievement of performance goals for such Performance Period that were
previously established for Awards granted to Covered Employees. The Committee
shall review such report and make a determination for each Covered Employee as
to the degree of achievement of each performance goal for Awards, or the
applicable portions thereof, that are intended to qualify as Performance-Based
Compensation based upon the actual results for such Performance Period. Prior to
the payout of any Award to a Covered Employee, the Committee shall certify in
accordance with Section 162(m) the extent to which the performance goal(s) for
the applicable Performance Period have been satisfied.
(e)    Payouts. The Committee, in its sole discretion, may reduce the amount of
the payout that otherwise would be due to a Covered Employee upon application of
the performance goals for the Performance Period applicable to an Award to the
extent necessary to prevent a payout in excess of the Annual Award Limit for
such Award. Under no circumstances may the Committee increase the amount of any
Award to a Covered Employee, or portion thereof, that is intended to qualify as
Performance-Based Compensation, that otherwise would be payable upon application
of the performance goals thereunder for the applicable Performance Period.
4.4    Awards to Other Participants. With respect to Participants other than
Covered Employees, data shall be provided by the Company and a determination
shall be made by the Committee or, pursuant to a delegation of authority made in
accordance with the terms of this Plan, by the Company’s Chief Executive Officer
or other executive officer, as to the degree of achievement of each performance
goal based upon the actual results for the Performance Period.
4.5    Timing of Payments. Awards shall be paid, in cash, as soon as practicable
after the end of a Performance Period in accordance with the terms of the Award
Instrument (but in no event later than March 15 of the calendar year immediately
following the end of the Performance Period).
Article 5    Performance Measures
5.1    Performance Measures. Payouts of all Awards shall be conditioned upon the
attainment of performance goals that are established for the relevant
Performance Periods based upon specified Performance Measures. Performance goals
for Awards to Participants may be based on Individual Performance Measures,
Corporate Performance Measures, or a combination of the two.



5
February 2013
52267_2.doc

--------------------------------------------------------------------------------

Exhibit 10.19



5.2    Individual Performance Measures. Performance goals may be established for
Awards to a Participant based on individual performance measures which may be
quantitative or qualitative in nature (“Individual Performance Measures”). In
the case of an Award based upon a combination of Individual Performance Measures
and Corporate Performance Measures, specific limits may be imposed on the
portion of the payout that is based upon Individual Performance Measures. Such
limits may be expressed in terms of the total dollar amount or the percentage of
the Award’s payout that may be attributable to the attainment of Individual
Performance Measures.
5.3    Corporate Performance Measures. Unless and until the Committee proposes
for shareholder vote and the shareholders of the Company approve a change in the
Performance Measures set forth in this Section 5.3, the corporate performance
goals upon which the payment of an Award may be conditioned shall be limited to
the following Performance Measures (“Corporate Performance Measures”):
(a)
Net earnings or net income (before or after taxes);

(b)
Operating earnings per share;

(c)
Net sales or revenue growth;

(d)
Operating income and/or average increase in dollars of operating income of the
Company or any of its Subsidiaries or operating units;

(e)
Return measures (including, but not limited to, return on assets, capital,
invested capital, investment portfolio performance returns or yields, equity,
sales, or revenue);

(f)
Cash flow (including, but not limited to, operating cash flow, free cash flow,
and cash flow return on equity);

(g)
Earnings before or after taxes, interest, depreciation, and/or amortization;

(h)
Gross or operating margins;

(i)
Productivity ratios;

(j)
Share price (including, but not limited to, growth measures and total
shareholder return);

(k)
Expense targets;

(l)
Margins;

(m)
Operating efficiency;

(n)
Market share;




6
February 2013
52267_2.doc

--------------------------------------------------------------------------------

Exhibit 10.19



(o)
Customer satisfaction;

(p)
Working capital targets;

(q)
Bad debt experience;

(r)
Reduction in costs;

(s)
Economic value added or EVA® (net operating profit after tax minus the sum of
capital multiplied by the cost of capital); and

(t)
Insurance company underwriting income, combined ratios, loss ratios or expense
ratios.

Any Corporate Performance Measure(s) may be defined in accordance with generally
acceptable accounting principles or otherwise, and may be used to measure the
performance of the Company and its Affiliates on a consolidated basis, or any
Affiliate or business unit or segment of the Company individually, or any
combination thereof, as the Committee may deem appropriate. Any Corporate
Performance Measure may also be compared against similar measures for a group of
comparator or peer companies, or against a published or special index that the
Committee, in its sole discretion, deems appropriate, or the Committee may
select Performance Measure (j) above as compared to various stock market
indices.
5.4    Unusual and Nonrecurring Events. An Award Instrument may provide that any
evaluation of performance may include or exclude any of the following events
that occurs during a Performance Period: (a) asset write-downs; (b) litigation
or claim judgments or settlements; (c) the effect of changes in tax laws,
accounting principles, or other laws or provisions affecting reported results;
(d) any reorganization or restructuring; (e) extraordinary nonrecurring items as
described in Accounting Principles Board Opinion No. 30 (or a successor
pronouncement) and/or in the Company’s periodic reports filed with the
Securities and Exchange Commission for periods within the applicable Performance
Period; and (f) acquisitions or divestitures. In addition, an Award Instrument
may provide the Committee with authority to make, in its discretion, adjustments
to the established performance goals applicable to such Award to reflect changes
to the job responsibilities of the Participant or the structure of the Company
or its Affiliates that relate directly to such established performance goals for
all or a portion of the applicable Performance Period. To the extent such
inclusions or exclusions affect Awards, or portions thereof, to Covered
Employees that are intended to qualify as Performance-Based Compensation, they
shall be approved by the Committee and prescribed in a form that meets the
requirements of Section 162(m).
5.5    Committee Discretion. In the event that applicable tax and/or securities
laws change to permit Committee discretion to alter the governing Performance
Measures for Awards to Covered Employees without obtaining shareholder approval
of such changes, the Committee shall have sole discretion to make such changes
without obtaining shareholder approval.





7
February 2013
52267_2.doc

--------------------------------------------------------------------------------

Exhibit 10.19



Article 6    Termination of Employment; Leave of Absence
6.1    Death or Disability. Upon termination of the employment of a Participant
due to death or Disability, for each outstanding Award previously granted to the
Participant, the Performance Period shall be deemed to have been completed and a
payout of the Award shall be due to the Participant (or, in the case of death,
to the Participant’s designated beneficiary, if any, or to his or her estate) at
the level defined in the Award Instrument as the “target” level as if the
applicable performance goal(s) had been achieved at such target level, but
reduced on a pro-rata basis by multiplying the amount that would have been
payable under the Award at such target level for the original Performance Period
by a fraction, the numerator of which is the number of full months in the
Performance Period during which the Participant was an active Employee and the
denominator of which is the total number of months in the original Performance
Period. A partial month worked shall be counted as a full month if the
Participant was an active Employee for fifteen (15) days or more in that month.
The Award shall be paid, in cash, as soon as practicable after the termination
of employment (but in no event later than March 15 of the calendar year
immediately following the end of such completed Performance Period).
6.2    Retirement. In the event that a Participant’s employment terminates due
to Retirement, for each outstanding Award previously granted to the Participant,
a payout of the Award shall be due, to the extent earned, based upon the actual
results relative to the applicable performance goal(s) for such Award for the
original Performance Period, but reduced on a pro-rata basis by multiplying the
amounts that would have been payable under the Award for the original
Performance Period by a fraction, the numerator of which is the number of full
months in the Performance Period during which the Participant was an active
Employee and the denominator of which is the total number of months in the
original Performance Period. A partial month worked shall be counted as a full
month if the Participant was an active Employee for fifteen (15) days or more in
that month. The Award shall be paid, in cash, as soon as practicable after the
completion of the original Performance Period when Award payouts are made to
active Employees (but in no event later than March 15 of the calendar year
immediately following the end of the Performance Period).
6.3    Divestiture of Employer. In the event that a Participant’s employment
terminates upon and as result of the sale or divestiture by the Company or any
of its Affiliates of its controlling interest in any Employer (“Divestiture”),
for each outstanding Award previously granted to such Participant, the term of
the applicable Performance Period shall be deemed revised so that the
Performance Period ends on the effective date of the Divestiture, and a payout
of the Award shall be due, to the extent earned, based on the actual results
relative to the applicable performance goal(s) for such Award for the revised
Performance Period. The Award shall be paid, in cash, as soon as practicable
after the termination of employment (but in no event later than March 15 of the
calendar year immediately following the end of such completed Performance
Period).
6.4    Other Termination Provisions.
(a)    Other Events. In the event a Participant’s employment terminates for any
reason other than death, Disability, Retirement, Divestiture, or an Event as
defined in Article



8
February 2013
52267_2.doc

--------------------------------------------------------------------------------

Exhibit 10.19



11, including but not limited to, termination with or without cause by his or
her Employer, or voluntary termination by the Participant, any outstanding Award
shall be canceled and the Participant shall receive no payment for such Award
under this Plan, unless, subject to Section 16.1, the Performance Period
associated with any such Award had been completed at the time of the
Participant’s termination of employment, in which case the payout, if any,
pursuant to such Award shall be computed and paid in accordance with the
relevant performance goals as if the Participant’s employment had not
terminated.
(b)    Other Provisions. The Committee may, in its discretion, approve
termination provisions in connection with particular Awards or Participants that
differ from the terms of this Article 6 to the extent such provisions: (i) are
consistent with Section 162(m), if and as applicable; and (ii) do not adversely
affect any Award previously granted under this Plan in any material way without
the written consent of the Participant holding such Award.
6.5    Leave of Absence. In the event that the Participant is on an approved
leave of absence (other than a short-term disability leave) at the end of the
Performance Period, or takes such a leave of absence at any time during the
Performance Period, a payout of the Award shall be due, to the extent earned,
based upon the actual results relative to the applicable performance goal(s) for
such Award for the Performance Period, but reduced on a pro-rata basis by
multiplying the amount that would have been payable under the Award for the
Performance Period by a fraction, the numerator of which is the number of full
months in the Performance Period during which the Participant was an active
Employee not on such leave of absence and the denominator of which is the total
number of months in the Performance Period. A partial month worked shall be
counted as a full month if the Participant was an active Employee for fifteen
(15) days or more in that month. The Award shall be paid, in cash, as soon as
practicable after the completion of the original Performance Period when Award
payouts are made to active Employees (but in no event later than March 15 of the
calendar year immediately following the end of the Performance Period).


Article 7    Transferability of Awards
7.1    Transferability. Awards shall not be transferable other than by will or
the laws of descent and distribution. No Awards shall be subject, in whole or in
part, to attachment, execution, or levy of any kind, and any purported transfer
in violation hereof shall be null and void.
7.2    Domestic Relations Orders. Without limiting the generality of Section
7.1, no domestic relations order purporting to authorize a transfer of an Award
or any interest in an Award shall be recognized as valid.
Article 8    Arbitration
As a condition to receiving an Award grant, a Participant may be required to
agree in writing to submit all disputes or claims arising out of or relating to
any such Award to binding arbitration in accordance with such terms as
prescribed when the Award is approved.



9
February 2013
52267_2.doc

--------------------------------------------------------------------------------

Exhibit 10.19



Article 9    Compliance with Section 409A
Each Award that is granted under this Plan shall be designed and administered so
that the Award is either exempt from the application of, or compliant with, the
requirements of Section 409A. To the extent that the Committee determines that
any Award granted under this Plan is subject to Section 409A, the Award
Instrument shall include such terms and conditions as the Committee determines,
in its discretion, are necessary or advisable to avoid the imposition on the
Participant of an additional tax under Section 409A. Notwithstanding any other
provision of this Plan or any Award Instrument (unless the Award Instrument
provides otherwise with specific reference to this Section): (i) an Award shall
not be granted, deferred, accelerated, extended, paid out, settled, substituted,
adjusted or modified under this Plan in a manner that would result in the
imposition of an additional tax under Section 409A upon a Participant; and (ii)
if an Award Instrument provides for the deferral of compensation within the
meaning of Section 409A, no distribution or payment of any amount shall be made
before a date that is six (6) months following the date of such participant’s
separation from service (as defined in Section 409A) or, if earlier, the date of
the Participant’s death. Although the Company intends to administer this Plan so
that Awards will be exempt from, or will comply with, the requirements of
Section 409A, the Company does not warrant that any Award under this Plan will
qualify for favorable tax treatment under Section 409A or any other provision of
federal, state, local, or non-United States law. Neither the Company, its
Affiliates nor their respective directors, officers, employees or advisors shall
be liable to any Participant (or any other individual claiming a benefit through
the Participant) for any tax, interest or penalties the Participant may owe as a
result of the grant, holding, vesting or payment of any Award under this Plan.
Article 10    Rights of Participants
10.1    Employment. Nothing in this Plan or an Award Instrument shall interfere
with or limit in any way the right of an Employer to terminate any Participant’s
employment at any time or for any reason not prohibited by law, nor confer upon
any Participant any right to continue his or her employment for any specified
period of time. Neither an Award, an Award Instrument, nor any benefit arising
under this Plan shall constitute an employment contract with the Company or any
of its Affiliates and, accordingly, subject to Articles 12 and 13, this Plan and
the benefits hereunder may be terminated at any time in the sole and exclusive
discretion of the Committee without giving rise to any liability on the part of
the Company, its Affiliates or their respective directors, officers, employees
or advisors.
10.2    Participation. No Employee shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.
Article 11    Change in Control
(a)    For Awards granted prior to February 2013. Upon the dissolution or
liquidation of the Company, or upon a reorganization, merger or consolidation of
the Company with one or more corporations as a result of which the Company is
not the surviving corporation, or upon a sale of substantially all the property
or more than eighty percent (80%) of the then outstanding Shares of the Company
to another corporation (any of the foregoing, an “Event”), the applicable



10
February 2013
52267_2.doc

--------------------------------------------------------------------------------

Exhibit 10.19



Performance Period for each Award then outstanding under this Plan shall be
deemed revised so that such Performance Period ends on the effective date of the
Event, and a payout of each such Award shall be due to the respective
Participant in the amount which is the greater of the payout that would be due:
(a) based upon the actual results for such revised Performance Period relative
to the applicable performance goal(s) for such Award; or (b) at the level
defined in the respective Award Instrument as the “target” level for such Award
for such revised Performance Period. The Award shall be paid, in cash, as soon
as practicable after the Event (but in no event later than March 15 of the
calendar year immediately following the end of the revised Performance Period).
(b)    For Awards granted beginning in February 2013. Upon a Change in Control,
except as prohibited by applicable laws, rules, regulations or stock exchange
requirements, or as determined otherwise by the Committee in connection with
particular Awards and set forth in the applicable Award Agreements, if the
employment of a Participant is terminated by the Company or an Affiliate without
Substantial Cause or by the Participant for Good Reason within the twenty-four
(24) month period following such Change in Control, the applicable Performance
Period for each Award then outstanding under this Plan shall be deemed revised
so that such Performance Period ends on the effective date of the termination of
employment, and a payout of each such Award shall be due to the respective
Participant in the amount which is the greater of the payout that would be due:
(a) based upon the actual results for such revised Performance Period relative
to the applicable performance goal(s) for such Award; or (b) at the level
defined in the respective Award Instrument as the “target” level for such Award
for such revised Performance Period. The Award shall be paid, in cash, as soon
as practicable after the termination of employment (but in no event later than
March 15 of the calendar year immediately following the end of the revised
Performance Period).
For purposes of this Article 11(b):
“Change in Control” means that the event set forth in any one of the following
paragraphs (a) – (d) shall have occurred:
(a)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or any of its
Affiliates) representing 25% or more of the combined voting power of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (i) of
paragraph (c) below; or
(b)    the following individuals cease for any reason to constitute a majority
of the number of Directors then serving: individuals who, on the Effective Date,
constitute the Board of Directors and any new Director (other than a Director
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of the Company) whose
appointment or election by the Board of Directors or nomination for election by
the Company’s shareholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who either were directors on
the Effective Date or whose appointment, election or nomination for election was
previously so approved or recommended; or



11
February 2013
52267_2.doc

--------------------------------------------------------------------------------

Exhibit 10.19



(c)    there is consummated a merger or consolidation of the Company or any
Affiliate with any other corporation, other than (i) a merger or consolidation
which results in the Directors immediately prior to such merger or consolidation
continuing to constitute at least a majority of the Board of Directors of the
surviving entity or any parent thereof, or (ii) a merger or consolidation
effected to implement a recapitalization or reincorporation of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or any of its Affiliates) representing 25% or more of the
combined voting power of the Company’s then outstanding securities; or
(d)    the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board of Directors immediately prior thereto constitute at least a majority
of the board of directors of the entity to which such assets are sold or
disposed or any parent thereof.
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”);
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified in Sections 13(d)(3) and 14(d)(2) thereof, except that such term shall
not include (1) the Company or any entity, more than 50% of the voting
securities of which are Beneficially Owned by the Company, (2) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities, (4) a corporation owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company, (5) any individual,
entity or group whose ownership of securities of the Company is reported on
Schedule 13G pursuant to Rule 13d-1 promulgated under the Exchange Act (but only
for so long as such ownership is so reported) or (6) Singleton Group LLC or any
successor in interest to such entity.
“Good Reason” shall mean any action taken by the Participant’s Employer which
results in a material negative change to the Participant in the employment
relationship, such as the duties to be performed, the conditions under which
such duties are to be performed or the compensation to be received for
performing such services. A termination by the Participant shall not constitute
termination for Good Reason unless the Participant shall first have delivered to
the Employer written notice setting forth with specificity the occurrence deemed
to give rise to a right to terminate for Good Reason (which notice must be given
no later than 90 days after the occurrence of such event), and there shall have
passed a reasonable time (not less than 30 days) within which the employer may
take action to correct, rescind or otherwise substantially reverse the
occurrence supporting termination for Good Reason as identified by the
Participant.
“Substantial Cause” means the (a) commission of a criminal act against, an
action in derogation of the interests of, or misconduct which results in a
financial loss to, the Company or



12
February 2013
52267_2.doc

--------------------------------------------------------------------------------

Exhibit 10.19



an Affiliate; (b) misconduct which obligates the Company to prepare an
accounting restatement due to material noncompliance with applicable financial
reporting requirements; (c) knowing disclosure of confidential information about
the Company or an Affiliate in breach of the Company’s Essential Standards of
Conduct or an applicable contractual or other obligation, or using such
information for personal gain, including, without limitation, by trading in
Company securities on the basis of material, non-public information; or (d)
performance of any other action that the Committee, in its sole discretion, may
deem to be sufficiently injurious to the interests or reputation of the Company
or an Affiliate to constitute substantial cause for the termination of a
Participant’s employment. Nothing in the Plan shall be construed to imply that a
Participant’s employment or other relationship with the Company or its
Affiliates may only be terminated for Substantial Cause.
Article 12    Administration
12.1    General. The Committee shall be responsible for oversight of the
administration of this Plan, subject to this Article 12 and the other provisions
of this Plan. The Committee may retain attorneys, consultants, accountants, or
other advisors, and the Committee, the Company and its Affiliates, and their
respective officers and directors shall be entitled to rely upon the advice,
opinions, or valuations of any such advisors. The fees of any such advisors
shall be paid by the Company. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Participants, beneficiaries, the Company, its Affiliates and all other
interested individuals.
12.2    Authority of the Committee.
(a)    Power and Discretion. The Committee shall have full and, except as
otherwise expressly provided in this Plan, exclusive, power and discretion: (i)
to interpret the terms and the intent of this Plan and any Award Instrument or
other agreement or document ancillary to or in connection with this Plan, and to
adopt such rules, regulations, forms, instruments, and guidelines for
administering this Plan as the Committee may deem necessary or proper; (ii)
subject to Article 13, to adopt modifications and amendments to this Plan or any
Award Instrument, including without limitation, any that are necessary to comply
with the laws of the jurisdictions in which the Company and its Affiliates
operate or may operate.
(b)    Delegation. Notwithstanding the other provisions of this Plan, including
Section 12.2(a), the Committee may in its discretion delegate such
administrative duties or powers as it may deem advisable to one or more of its
members and, except in connection with Awards to Subject Employees that are
intended to qualify as Performance-Based Compensation, to one or more officers
of the Company or its Affiliates.
12.3    Performance-Based Compensation. With regard to Awards, or portions
thereof, to Covered Employees that are intended to qualify as Performance-Based
Compensation, this Plan shall be administered in a manner consistent with the
terms and conditions of Section 162(m), as applicable.



13
February 2013
52267_2.doc

--------------------------------------------------------------------------------

Exhibit 10.19



Article 13    Amendment, Modification, Suspension, and Termination
13.1    Amendment, Modification, Suspension, and Termination. Subject to Article
9 and Section 13.2, the Committee may, at any time and from time to time, alter,
amend, modify, suspend, or terminate this Plan in whole or in part; provided,
however, that, no material amendment of this Plan shall be made without
shareholder approval if shareholder approval is required by law. Furthermore, no
amendment, modification, suspension or termination may impact the distribution
of any Award that is subject to Section 409A or is intended to qualify as
Performance-Based Compensation under Section 162(m), except as permitted by such
applicable Section.
13.2    Awards Previously Granted. Notwithstanding any other provision of this
Plan to the contrary, no termination, amendment, suspension, or modification of
this Plan or an Award Instrument shall adversely affect in any material way any
Award previously granted under this Plan, without the written consent of the
Participant holding such Award.
Article 14    Tax Withholding
An Employer shall have the power and the right to deduct or withhold, or require
a Participant to remit to the Employer, the amount of any taxes which the
Employer may be required to withhold with respect to any taxable event arising
from such Participant’s Awards.
Article 15    Successors
All obligations of the Company or any Affiliate under this Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company or
such Affiliate, whether the existence of such successor is the result of a
direct or indirect purchase, sale, merger, consolidation, or otherwise, of all
or substantially all of the business and/or assets of the Company or such
Affiliate.
Article 16    General Provisions
16.1    Forfeiture Events. An Award Instrument may specify that the
Participant’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, termination of employment for cause, violation of
material Company and/or Affiliate policies, breach of non-competition,
confidentiality, or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company and/or its Affiliates.
16.2    Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.



14
February 2013
52267_2.doc

--------------------------------------------------------------------------------

Exhibit 10.19



16.3    Unfunded Plan. Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship between any Participant and his or her
Employer or the Company or any of its Affiliates. Participants shall have no
right, title, or interest whatsoever in or to any assets of their Employers or
of the Company or any of its Affiliates with respect to the obligations arising
out of any Awards. To the extent that any person acquires a right to receive
payments pursuant to an Award, such right shall be no greater than the right of
a general unsecured creditor of the Participant’s Employer. No special or
separate fund shall be established and no segregation of assets shall be made to
assure payment of amounts payable under this Plan.
16.4    Non-exclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Company or any of its
Affiliates to adopt such other compensation arrangements as it may deem
desirable for any Employee.
16.5    Governing Law. This Plan and each Award Instrument shall be governed by
the laws of the State of Illinois, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
Plan to the substantive law of another jurisdiction. Unless otherwise provided
in the Award Instrument (or other written agreement related to arbitration
pursuant to Article 8), each Participant is deemed to submit to the exclusive
jurisdiction and venue of the federal or state courts of Illinois and the state
in which such Participant’s regular office is located, to resolve any and all
issues that may arise out of or relate to this Plan or any related Award
Instrument.
16.6    Beneficiaries. Each Participant may designate a beneficiary or
beneficiaries to receive, in the event of such Participant’s death, any payments
remaining to be made to the Participant under the Plan. Each Participant shall
have the right to revoke any such designation and to redesignate a beneficiary
or beneficiaries by written notice to the Employer to such effect. If a
Participant dies without naming a beneficiary or if all of the beneficiaries
named by a Participant predecease the Participant, then any amounts remaining to
be paid under this Plan shall be paid to the Participant’s estate.



15
February 2013
52267_2.doc